Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/14/2022 has been entered. Claims 2-5, 7, 10 and 19-26 have been cancelled. Claims 1, 6, 8-9, 11-18 and 27-36 are pending. Claim 18 is withdrawn. Claims 1, 6, 8-9, 11-17 and 27-36 are under examination.

Claim Rejections  Withdrawn
The rejection of claims 1, 5-6,  8-9, 11-17, 20 and 27-32  under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement (new matter) is withdrawn in view of Applicant’s argument filed 7/13/2022 which is found persuasive.
The rejection of claims 1, 8-9 and 11-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, withdrawn in view of the amendment to the claim to remove the term “about”.
The rejection of claim 5,  8  and 27 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in view of the amendment to the claims.


The rejection of claims 1, 5-6, 8-9 and 13-16 under 35 U.S.C. 103 as being unpatentable over Makidon et al. US 2018/0071380 3/15/2018 in view of Sedmak, Joseph James (hereinafter “Sedmak”) US 8753668 6/17/2014 and Upadhyay et al EXCLI J 2017; 16:210-228 is withdrawn. See Notice of Panel Decision from Pre-Appeal Brief filed 10/14/22.
The rejection of claims 11-12 is/are under 35 U.S.C. 103 as being unpatentable over Makidon et al. US 2018/0071380 3/15/2018 and Sedmak, Joseph James (hereinafter “Sedmak”) US 8753668 6/17/2014 and Upadhyay et al EXCLI J 2017; 16:210-228 as applied to claims 1, 5-6, 8-9 and 13-16  above, further in view of Kapre et al US 2016/0303216 10/20/16 is withdrawn. See Notice of Panel Decision from Pre-Appeal Brief filed 10/14/22.
The rejection of claims 20, 27 and 30-32 under 35 U.S.C. 103 as being unpatentable over Makidon et al. US 2018/0071380 3/15/2018 in view of Sedmak, Joseph James (hereinafter “Sedmak”) US 8753668 6/17/2014 and Upadhyay et al EXCLI J 2017; 16:210-228 is withdrawn in view of the amendment to the claims.
The rejection of claims 28-29 under 35 U.S.C. 103 as being unpatentable over Makidon et al. US 2018/0071380 3/15/2018 and Sedmak, Joseph James (hereinafter “Sedmak”) US 8753668 6/17/2014 and Upadhyay et al EXCLI J 2017; 16:210-228 as applied to claims 20, 22, 26-27, 30-32 above, further in view of Kapre et al US 2016/0303216 10/20/16 is withdrawn in view of the amendment to the claims.









Claim Rejection Maintained
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The rejection of claim 17 under 35 U.S.C. 103 as being unpatentable over Makidon et al. US 2018/0071380 3/15/2018 in view of Sedmak, Joseph James (hereinafter “Sedmak”) US 8753668 6/17/2014 and Upadhyay et al EXCLI J 2017; 16:210-228 is maintained  as per the Notice of Panel Decision from Pre-Appeal Brief filed 10/14/22.
Applicants in the remarks filed 11/14/2022 stated that claim 17 has been cancelled and thus the rejection is moot. This is not persuasive because claim 17 is still pending and therefore the rejection is maintained for the reasons set forth in the Final Office Action.


Status of Claims
Claim 17 is rejected. Claim 18 is withdrawn. Claims 1, 6, 8-9, 11-16,  and 27-36 are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645